By the Court.
Brady, J.
The defendants in this case claim exemption from liability, on the ground that the plaintiff’s valise was never placed in their custody. The liability of a carrier is like that of an inkeeper. Hollister v. Nolan, 19 Wend. 236; Cohen v. Frost, 2 Duer, 341; and it was dedared in Cayle's Case, 8 Co. 33, that it is no excuse for the innkeeper to say that he delivered the guest the key of his chain-her in which he lodged, and that he left the door open, but he ought to keep the goods and chattels of his guest there in safety. This doctrine has frequently been recognized and approved, (Burgess v. Clements, 4 M. & Sel. 310; Hollister v. Nolan, supra) and cannot be questioned, as resting on acknowledged just and reasonable duties and obligations. A distinction is admitted to exist where the traveller assumes the charge of his goods anima custodiendi, and the jury on the facts disclosed, find such intention to have existed. Burgess v. Clements, supra ; Tower v. Utica & Schen. R. R. Co. 7 Hill, 47. The innkeeper would then be excused. The mere act, however, of taking the key of the room in which the guest lodged, his goods haying been placed therein, would not discharge the innkeeper.
The only case which seems to be in conflict with the rule here suggested is Cohen v. Frost, supra. In that case, die plaintiff, who was u passenger on a sea voyage, took his trunk into the steerage and tied it with ropes to his berth. During a violent storm the ropes were cut, and the trunk stolen. The *154plaintiff had a verdict, but the general term set it aside, on the ground that the trunk had never "been delivered to the defendants, the defendants’ possession being exclusive. The Court say, in delivering the opinion, that the case is not to be distinguished from that of a guest at an inn, who, when he takes his luggage to his own chamber, of which he beeps the key, discharges the innkeeper, and this is declared to be the law, on the authority of Burgess v. Clements. The learned judge who delivered the opinion in Cohen v. Frost, must have confounded Burgess v. Clements with some other case, because the King’s Bench did not declare any such rule. The plaintiff was defeated because his goods were not received causa hospitandi. He had asked for, and obtained a room in which to show his merchandise for sale, not as a guest, but as a vendor, and his property was, under the circumstances, held not to have been within the rule which required the innkeeper to protect it. The opinion, therefore, in Cohen v. Frost, is not sustained by the authority on which it is based, so far as it relates to the legal effect of the innkeeper’s giving the key to his guestand the general doctrine which seems to he declared by it, that a traveller on a sea voyage must place his luggage in the special charge of the officers of the ship, is disclaimed, in effect, in Van Horn v. Kermit, 4 E. D. Smith, 453 ; the reasons assigned "why a contrary rule should prevail are well settled.
So far as the adjudications which hear upon this question have been discovered, they sustain the rule that a mere supervision of one’s baggage, or the means of entering the place of its deposit, is not sufficient to discharge the carrier. There must either exist, the anima custodicndi on the part of the traveller, to the exclusion of the carrier, or he must be guilty of such negligence as discharges the latter from his general obligation. Robinson v. Dunsmore, 2 B. & P. 416. Burgess v. Clements, supra ; Tower v. Utica & Schen. R. R. Co. supra ; East India Com. v. Pullen, 1 Strange Rep. 694.
It was not pretended in this case that the plaintiff was guilty of negligence, and so far as it may he necessary to consider tlie'-question whether the plaintiff retained the custody of his valise or not, it is only necessary to say that the finding of the justice is against tho defendants upon that issue. I do *155not understand upon what process of reasoning it can be maintained that giving the key of a room on board of a vessel to a traveller, in which he is permitted to deposit his baggage, is not in fact, an assumption of the possession of all that is therein placed. The whole vessel is in'the possession, and subject to the control of the owners. The custody of the vessel, and the general government of the room given the traveller, con? tinues with them. The use of it is a convenience for which the traveller pays, and if its employment absolves the carrier from vigilance, the security of property succumbs to the ease or pleasure of the journey. Such cannot be the law. The defendants can protect themselves if they wish, by notifying their patrons that no goods can he placed in the stateroom hired, except at the risk of the owner, and thus advise them of the consequences of the act. But as long as they permit a traveller thus to deposit his baggage without notice, the mere circumstance of his taking a key will not be considered sufficient to relieve them from their duty to protect him against theft.
The judgment should be affirmed.